Citation Nr: 1829018	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  15-04 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to total disability based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel






INTRODUCTION

The Veteran had active military service from January 1967 to January 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  


REMAND

The Board finds that additional development is required before the claim on appeal is decided. 

The Veteran asserts that he is precluded from securing and following gainful employment as a result of his service-connected disabilities.  A review of the record indicates that the Veteran has several service-connected disabilities, as well as other disabilities that are not service-connected.  To date, the Veteran has not completed a VA form 21-8940, and the record does not contain enough information with regard to the Veteran's employment status, occupational history, an education level to make a decision on the issue.  Thus, additional development is required before the issue is decided.  

Moreover, the record reflects that the Veteran was awarded entitlement to Social Security Administration (SSA) disability benefits in 1981.  However, a review of the record shows that there are SSA records that have not been obtained.  Therefore, attempts to identify and obtain outstanding SSA records should be made before a decision is made in this case.  

Further, the November 2014 statement of the case, as well as the Veteran's Informal Hearing Presentations indicate that a January 31, 2013, report from Dr. D. opines as to the Veteran's ability to secure and follow gainful employment.  However, a review of the record reveals that the above-mentioned document is not contained in the Veteran's claim's file.  Thus, the document should be obtained and associated with the claim's file.  

Additionally, current treatment records should be identified and obtained before a decision is made in this case. 

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding SSA disability benefits records, including any SSA administrative decisions and the medical records upon which the decisions were based.  

2. Identify and obtain any pertinent, outstanding VA and private treatment records, to specifically include the identified January 31, 2013, report from Dr. D.; and associate them with the claims file.  

3. Conduct the appropriate development for adjudication of a claim of entitlement to a TDIU, to specifically include obtaining a VA form 21-8940.  

4. Then, readjudicate the issue on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






